DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 4, 6, 7, 12, 13, 16 and 17; all recite “preferably” and/or “very preferably” creating an ambiguity about what exactly is being limited by the claimed recitations.  For this communication, the “preferred” or “very preferred” limitations are not considered as they are not clearly required by the claims listed above.
	Claim 16 is unclear in that a “square” would have longitudinal to transverse edge length ratio of 1 because a square has 4 equal length edges.  Claim 16 is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, and 12 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2013/0125307 (Margalit).
Regarding claim 1, ‘307 discloses: A drying and/or cleaning cloth (301, Fig. 3, towel shown can function as a drying and/or cleaning cloth) having a rectangular surface having two sides that are respectively delimited by two longitudinal edges (longer edges shown clearly in fig. 3) and two transverse edges (opposing shorter edges shown clearly in fig. 3), wherein the drying and/or cleaning cloth (301) comprises, in the vicinity of at least one transverse edge or one longitudinal edge, an opening (the pocket opening of pocket 302 is functional to be ‘reached into or through’ as claimed, fig. 3) to be reached through.
	Regarding claim 2, ‘307 discloses: wherein at least one opening (the pocket opening of pocket 302) is embodied as a slit that is oriented parallel to the respective transverse edge or longitudinal edge in the vicinity of which it is provided (the pocket opening of pocket 302 is clearly shown as a slit that is parallel to a transverse edge of the towel in fig. 3).
	Regarding claim 5, ‘307 discloses: wherein the slit is arranged approximately centeredly with respect to the length of the corresponding respective transverse edge or longitudinal edge (this arrangement is shown clearly in fig. 3).
	Regarding claims 6 and 7, ‘307 explicitly discloses: “fabric layers 303 and 305 are composed of the same terry cloth towel material (par. 26, detailed description).”  This citation discloses both sides/surfaces of the towel/cleaning device is terry cloth which is inherently a napped fabric.
	Regarding claims 8 and 9, ‘307 discloses and shows clearly in fig. 3, both the perimeter of the towel and the slit opening having hems/seams.

    PNG
    media_image1.png
    726
    564
    media_image1.png
    Greyscale

	
	Regarding claim 10, ‘307 discloses: the drying and/or cleaning cloth (301, fig. 3) has a double-ply structure having two cloth plies, the two cloth plies being provided
adjacently to one another on the back sides with a possibly present napped side
facing outward (fig. 3 shows at least two plies and as above both 303 and 305 are terry cloth/napped materials facing outwards).
	Regarding claim 12, ‘307 discloses: at least one side of the drying and/or cleaning cloth is embodied as a microfiber cloth (‘307 explicitly states, “Non-limiting exemplary alternate materials for the rear face of the towel include non-woven microfiber materials, canvas, vinyl, rubberized, and, nylon fabrics (par. 25, detailed description).”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 16 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0125307 (Margalit).
‘307 discloses the limitations above but does not disclose the recited dimensional limitations of current claims.
‘307 does show slit with a distance from the edge and a slit length dimension in fig. 3 that appears to be, at the very least close to, if not, within the claimed dimensional range of “approximately 5cm to 15cm”.  The term “approximately” is a broadening term not given any point of reference by the instant specification so the dimensions shown by ‘307 are within or at the very least near the broad undefined range of “approximately 5 to 15cm”.
‘307, fig. 3 also shows a rectangular structure that appears to have a longitudinal length dimension to transverse length dimension ratio within or near the claimed “approximately 1.5-1.7” ratio range.
The MPEP 2144.05 is clear:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the dimensions of the slit placement; the length dimensions of the slit, transverse and longitudinal edges of the towel taught by ‘307 because the claimed dimensions of current claims have not been shown to provide any unexpected or critical result to the claimed product.  Further the MPEP citation above explicitly states, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”.
The limitations of claims 18 and 19 are verbatim to each other and are verbatim to claim 5 and are addressed in the same manner.
Regarding claims 5, 18 and 19, ‘307 discloses: wherein the slit is arranged approximately centeredly with respect to the length of the corresponding respective transverse edge or longitudinal edge (this arrangement is shown clearly in fig. 3).
Claim(s) 11, 13, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0125307 (Margalit) in view of US 2016/0165981 (Dorn).
‘307 discloses all claims listed above but does not teach claimed ‘heat sealing’ of claim 11; nor the composition of the cloth including polyester and polyamide as in claims 13 and 14.
However, ‘981 is referenced as it does teach, “The front and rear attachable panels 525, 530 can be made of iron-on material with their adhesive sides on the outside and facing away from each other. A heating iron can be use to apply heat to the attachable panels 525, 530 from the inner surface of the attachable panels 525, 530, resulting in a bonding the attachable panels 525, 530 to the respective pocket panels 515, 520. Additionally and/or alternatively, the front and rear attachable panels 525, 530 can be stitched to the respective front and rear pocket panels 515, 520, which be made of standard pocket wall materials (par. 28, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the multi-ply towel of ‘307 to use heat sealing/bonding either additionally or alternatively to the sewn hems of ‘307 so as to provide an enhanced, secure attachment of plies/panels of a multi-ply/panel to each other as desired.
Regarding claim 13, ‘981 explicitly teaches, “There are multiple embodiments of the pocket designed with the microfiber drying panel that will be described below. MicroFiber is a man-made product that combines two basic fibers, Polyester and Polyamide, producing fibers with a thickness less than a human hair that have been split many times into a “V” shape. The fibers are then woven into fabric of Polyester (e.g., the scrubbing and cleaning fiber), and Polyamide (e.g., the absorbing and quick drying fiber); (par. 14, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the multi-ply towel of ‘307 to be composed of a combination fabric including both polyester and polyamide so as to provide a resulting fabric with the scrubbing and cleaning function of polyester and the absorbing and quick drying function of polyamide.
Regarding claim 14, the citation from ‘981 above clearly and explicitly recognizes that polyester provides a scrubbing and cleaning function/property and polyamide provides an absorbing and cleaning function/property.  ‘981 does not teach the claimed ‘approximate percentages’ of the composition of the polyester/polyamide fabric.
However the MPEP is clear:  Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Also the MPEP states: II. ROUTINE OPTIMIZATION

A.Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")…
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
	Instantly, the claimed proportional composition of the polyester/polyamide claimed is not shown to have any unexpected result or criticality; and the prior art citation explicitly shows the recognition that the addition of polyester provides specific result/property and the addition of polyamide provides a specific result/property.  This recognition per the MPEP provides clear case of prima facie obviousness that one of ordinary skill in the art of textile engineering would be able to through routine engineering and optimization of these known results oriented variables (amount of polyester/polyamide) to arrive at a fabric with the desired amount of polyester providing a scrubbing and cleaning function/property and polyamide providing an absorbing and cleaning function/property.
Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0125307 (Margalit) in view of US 5562645 (Tanzer et al.).
‘307 teaches all claimed limitations above but does not teach the claimed basis weight of the towel fabric.
However, ‘645 explicitly teaches, “The hydrophilic fibers and high-absorbency particles can form an average composite basis weight which is within the range of about 200-900 gsm. Again, such basis weight is particularly desirable in the target zone of the absorbent structure. In certain aspects of the invention, the average composite basis weight can be within the range of about 300-800 gsm, and optionally can be within the range of about 400-750 gsm to provide desired performance (par. 80, detailed description).” And further, “The absorbent structure 32 may be manufactured in a wide variety of sizes and shapes (for example, rectangular, trapezoidal, T-shape, I-shape, hourglass shape, etc.) and may include a wide variety of materials. The size and the absorbent capacity of absorbent structure 32 should be compatible with the size of the intended wearer and the liquid loading imparted by the intended use of the absorbent article. Further, the size and the absorbent capacity of absorbent structure 32 can be varied to accommodate wearers ranging from infants through adults. In addition, the densities and/or basis weights of the respective surge management 46 and retention 48 portions, as well as their relative ratios, can be varied to meet particular performance requirements (par. 32, detailed description).”
These citations from ‘645 teach explicitly a range of basis weight including explicitly the datapoint 800 gsm; as well as the explicit recognition that basis weight is a variable that can be varied to affect the absorbency property of the resulting structure.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the multi-ply towel of ‘307 to have a basis weight of 800 gsm and to vary the basis weight of the structure as desired to arrive at the optimum absorbency for the specific end use of the towel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various towels/cloths are attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732